In an action to recover damages for personal injuries, in which each of the defendants made a separate motion for (inter alia) dismissal of the complaint for lack of prosecution (Rules Civ. Prac., rule 15G), the defendant Flag Construction Corp. appeals from so much of an order of the Supreme Court, Queens County, dated November 17, 1961, as granted its motion conditionally, i.e.: provided the plaintiff failed to notice the action for trial for the January 1962 Term of said court; and the defendant Carlson Hoist & Machine Company, Inc., appeals from so much of an order of the same court, dated December 8, 1961, as upon like terms granted its motion. Such appeals were submitted upon a consolidated record. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.